


109 HR 5702 IH: Aviation Industry Tax Equity Act of

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5702
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Linder introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend the excise tax on fuel used in commercial
		  aviation.
	
	
		1.Short titleThis Act may be cited as the
			 Aviation Industry Tax Equity Act of
			 2006.
		2.Suspension of
			 excise tax on aviation fuel used in commercial aviation
			(a)In
			 generalDuring the suspension
			 period—
				(1)the rate of tax
			 under clause (i) of section 4081(a)(2)(C) of the Internal Revenue Code of 1986
			 shall be zero, and
				(2)clause (ii) of section 6427(l)(4)(A) of
			 such Code shall not apply.
				(b)DefinitionsFor
			 purposes of this section—
				(1)Suspension
			 periodThe term suspension period means the period
			 beginning on the tax suspension date and ending on the suspension termination
			 date.
				(2)Tax suspension
			 dateThe term tax suspension date means the day
			 after the date of the enactment of this Act.
				(3)Suspension
			 termination dateThe term suspension termination
			 date means September 30, 2007.
				
